Citation Nr: 1223733	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  08-39 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for pes planus, claimed as a left flat foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to September 2005.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) in Huntington, West Virginia.  

In September 2010, the Veteran testified before a Decision Review Officer.  In May 2012, the Veteran testified before the undersigned at the Central Office in Washington, DC.  Copies of the hearing transcripts are of record and have been reviewed.

In a January 2011 rating decision, the RO granted service connection for degenerative arthritis of the lumbar spine.  In a November 2011 rating decision, the RO granted service connection for plantar wart, left foot.  These service connection awards represent complete grants of the benefits sought with respect to the Veteran's plantar wart and low back claims.  See AB v. Brown, 6 Vet. App. 35 (1993).   They are no longer in appellate status.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks service connection for pes planus.  A review of the record reflects that further development is necessary prior to analyzing the pes planus claim on the merits.

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011).

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011).  VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (Jul. 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003). 

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  In cases involving aggravation by active service, the rating is to reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service, whether the particular condition was noted at the time of entrance into active service, or whether it is determined upon the evidence of record to have existed at that time.  38 C.F.R. § 3.322(a) (2011).  The Court has also recognized that temporary flare-ups of a pre-existing disorder during service, without evidence of a worsening of the underlying condition, did not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991). 

In August 2011, the Veteran underwent a "QTC" examination, in connection with his plantar wart claim, which was ultimately granted.  In any event, the examiner noted that pes planus was not present during the examination.  

However, the Board's review of the Veteran's enlistment examination report dated in March 1983 shows a diagnosis of moderate pes planus.  Additionally, on his February 2005 report of medical history completed upon separation, the Veteran indicated that he had had foot trouble.  The examiner indicated on the Veteran's separation examination report dated in April 2008 that the Veteran had pes planus.  

In light of the circumstances in this case, the Board finds that a VA examination is necessary to ascertain the etiology of any currently diagnosed pes planus, to include whether it was aggravated during service.  Additionally the Board notes that during his hearings, he suggested that his pes planus might be contributing to his back problems.  As indicated, he is currently service connected for arthritis of the low back.  As such, the Board also finds that the examiner should address whether any current pes planus is related to, or aggravated by, a service-connected disability.  Although the Veteran's feet have been examined by VA, there is no indication that he has been afforded a foot examination specifically in conjunction with his pes planus claim.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any outstanding evidence, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current pes planus.  The entire claims file and a copy of this Remand must be made available to the examiner, and the examination report should include discussion of his documented medical history and assertions.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests and studies deemed necessary by the examiner are to be undertaken.

a).  The examiner must identify any pes planus currently shown, and then provide an opinion as to whether it is at least as likely as not that the Veteran's pre-existing pes planus was permanently aggravated in service. 

b).  If aggravation during service is shown, the examiner should specify what measurable degree of a permanent increase in the severity of pes planus is related to the Veteran's period of active duty. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

In providing an opinion, the examiner is asked to specifically acknowledge and discuss the pes planus shown on enlistment and separation examinations.

c).  opine whether any current pes planus is at least as likely as not proximately due to, or alternatively, aggravated by, a service-connected disability (plantar wart, low back disability, and/or left knee disability).  

A complete rationale for any opinion expressed should be included in the examination report. 

2.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter advising the Veteran of the time, date, and location of the scheduled examination must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If he fails to report to the scheduled examination, the record must indicate whether the notification letter had been returned as undeliverable.

3.  Then, readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Board intimates no opinion as to the outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


